12 F.3d 471
Flo Zelda WATTS, a Mentally Incompetent Person by Richard E.FRANKLIN, her Curator, Guardian and Conservator,Plaintiff-Appellant,v.William Rice LUMMIS as the Provisional, Temporary andCo-Administrator of the Succession for Howard R.Hughes, Jr.;  deceased;  William RiceLummis, et al., Defendants-Appellees.
No. 93-3102.
United States Court of Appeals,Fifth Circuit.
Jan. 14, 1994.

Dennis L. Tomlin, Nashville, TN, E. Lynn Singleton, Greensburg, LA, for plaintiff-appellant.
James K. Irvin, Milling, Benson, Woodward, Hillyer, Pierson & Miller, New Orleans, LA, for defendants-appellees.
Appeal from the United States District Court for the Eastern District of Louisiana;  Peter Beer, Judge.


1
Prior report:  5th Cir., 12 F.3d 208.


2
On Petition for Rehearing and Suggestion for Rehearing En Banc


3
Before REAVLEY and DAVIS, Circuit Judges, and TRIMBLE1, District Judge.

BY THE COURT:

4
The appellant's petitions for panel rehearing and rehearing en banc are denied.


5
The appellant's petitions for rehearing and rehearing en banc prompt us to impose further sanctions because of the legally baseless claims she has relentlessly urged and continues to urge in this appeal.  Sanctions were imposed in a previous suit involving virtually identical claims, see Ganoe v. Lummis, 662 F. Supp. 718 (S.D.N.Y.1987), aff'd, 841 F.2d 1116 (2d Cir.1988), cert. denied, 487 U.S. 1206, 108 S. Ct. 2848, 101 L. Ed. 2d 886 (1988), and we imposed double costs after summarily rejecting this appeal.  The motions currently urged by the appellant are frivolous and only serve to multiply and prolong this vexatious litigation.  We therefore impose sanctions in the amount of $3,500 jointly and severally against appellant and her attorneys, Dennis L. Tomlin and E. Lynn Singleton, and in favor of appellee Lummis pursuant to Fed.R.App.P. 38.



1
 District Judge of the Western District of Louisiana, sitting by designation